 In the Matter of U. S.RUBBER CO.(SCOTTSVILLE PLANT),EMPLOYERandTEXTILE WORKERSUNION OF AMERICA,CIO, PETITIONERandUNITED TEXTILEWORKERS UNION, AFL, INTERVENORCaseNo. 5-RC-38SECOND SUPPLEMENTAL DECISIONANDORDERSeptember 20, 19419On October 20, 1948, pursuant to a Board Supplemental Decisionand Order issued on September 28, 1948,1 a run-off election was heldat the Employer's Scottsville, Virginia, plant among the employeesin Voting Group 12 established in the initial Board Decision andDirection of Elections herein,3 which election the Petitioner lost.4Thereafter, the Petitioner filed timely objections to conduct affect-ing the results of the run-off election.Thereupon, in accordancewith the Board's Rules and Regulations, the Regional Director con-ducted an investigation and issued and duly served upon the partieshis Report on Objections, in which he recommended that five of thePetitioner's six objections be overruled for lack of merit, and that ahearing be held on the sixth objection 5 which, in his opinion, raisedsubstantial and material issues with respect to conduct affecting theresults of the election.No exceptions having been filed to the RegionalDirector's report, the Board, having duly considered the matter, issued,on February 16, 1949, its Order Directing Hearing on Objections and1Unpublished.2All production and maintenance employees at the Employer's Scottsville,Virginia,plant,excluding office clerical,plant clerical,watchmen,guards, laboratory employees,cafeteriaemployees,overseers,shift supervisors,foremen, and all other professional and super-visory employees as defined in the Act.3 78 N. L.it.B. 532.*Of the approximately 235 eligible voters,100 voted for the Petitioner,122 voted againstthe Petitioner,and 10 ballots were challenged.The Intervenor was not on the ballot inthe run-off election.5That the Employer influenced the election results by making promises of special benefitsfor those who opposed the Petitioner and threatening to move the plant if the Petitionerwon the election.86 N. L. R. B., No. 2.3 4DECISIONSOF NATIONALLABOR RELATIONS BOARDRemanding Case to Regional Director,6 for the purpose of conductinga hearing on the issues raised by the aforesaid objection.The hearing was held on May 17, 1949, before Charles B. Slaughter,hearing officer.The petitioner and the Employer appeared and par-ticipated.7On July 26, 1949, the hearing officer issued his Report onObjections to Election, a copy of Which is attached hereto, in whichhe recommended that the run-off election not be set aside.The Peti-tioner has filed timely exceptions to the hearing officer's Report onObjections to Election.The Board 8 has reviewed the rulings made by the hearing officerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Re-port on Objections to Election, the exceptions filed by the Petitioner,and the entire record in the case and, finding merit in the Petitioner'sexceptions, hereby adopts such of the hearing officer's findings andconclusions as are not inconsistent with this Second SupplementalDecision and Order.The hearing officer found that, sometime within the 2-month periodbetween the original election and the run-off election, one of the Em-ployer's supervisors asked an employee if he intended to help bringthe Union into the plant and what effect the advent of the Union wouldhave on his standing in the community; that the employee replied hethought he would benefit ; and that the supervisor replied he thoughtthe employee was wrong .9 The hearing officer further found thatapproximately 10 days before the run-off election, the Employer's plantmanager told another employee that the plant would have to be closedif the Petitioner won the election.10He concluded that the afore-mentioned interrogation and threat interfered with the rights of em-ployees guaranteed by Section 7 of the Act11He further concluded,6The order was corrected on April 22, 1949.On May 13, 1949, the Board amended itsOrder to direct the hearing officer to prepare and serve upon the parties a report contain-ing findings of fact and recommendations to the Board.We find without merit theEmployer's objections to participation of Board counsel at the hearing, to the procedureadopted at the hearing, and to that portion of the Board's Order directing the hearingofficer to prepare and serve upon the parties a report containing findings of fact andrecommendations to the Board.Matter of Minnesota Mining and ManufacturingCompany,S1 N. L. R. B. 557.7Although served with a Notice of Hearing, the Intervenor did not appear at or par-ticipate in the hearing.8Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel(Chairman Herzog and Members Houston and Gray].Although no specific union was named during the conversation, both the supervisorand the employee knew at that time that the Petitioner would be the only union on theballot in the forthcoming run-off election.Moreover, this employee had been active onbehalf of the Petitioner prior to the original election.Weinfer and find, therefore, thatthe Petitioner was the subject ofthe foregoing conversation.No exceptions were taken to the foregoing findings of fact.No exceptions were taken to this conclusion. U. S. RUBBER CO.ahowever, that inasmuch as the interrogation and threat were no morethan isolated incidents, and as the Petitioner received only four lessvotes in the run-off election than it received in the original election,12the Employer's conduct did not materially affect the results of therun-off election.We do not agree with this rationale.The Board has consistently held that interrogation of employeesand threats of economic reprisal' should a union win an election, if,as is here the case, reasonably related in time to the election, constitutesuch interference with the employees' free choice of representatives asto warrant the setting aside of the election. In a recent case 13 the.Board held that an election fails of its purpose unless it affords toallemployees an opportunity to register their free and uncoerced choiceof a bargaining representative.In that case, the Board set aside anelection on the basis of interference with a single employee.Accord-ingly, the number of instances of interference, or the number of em-ployees directly involved, are not material to the issue.When, ashere, two employees have been interfered with in their choice of rep-resentative, the requirements for a wholly free and uncoerced electionhave not been fulfilled.Moreover, it is impossible to measure the effect of such interferenceupon the exercise of their right of franchise either by the employeesdirectly concerned or by other employees who might have learnedof the interference.Accordingly, we consider also irrelevant the re-lationship between the results of the first election and the resultsof the run-off election, and any inferences which might be drawn fromsuch relationship.Although we do not rely on any such speculation,we consider it equally possible that, but for the Employer's interfer-ence, the Petitioner might have gained strength between the originalelection and the run-off election, rather than merely maintain itsprevious position.Accordingly, because the Employer's conduct interfered with theexercise of a free choice of a bargaining representative by the em-ployees in Voting Group I, we shall sustain the Petitioner's objec-tions to the election and shall set the election aside.-When theRegional Director advises the Board that the circumstances permit thefree choice of a bargaining representative, we shall direct that a newrun-off election be held among these employees.12 In the original election among the employees in Voting Group I, held on August 13,1948, 104 votes were cast for the Petitioner, 29 for the Intervenor, 100 against theparticipating labor organizations, and 3 ballots were challenged.13Matter of G. H. Hess, incorporated,82 N. L. R. B. 463.14Matter of Craddock-Terry Shoe Corporation,82 N. L. R. B. 161.867351-50-vol. 86-2 ,6DECISIONS OF NATIONALLABOR RELATIONS BOARDORDERIT IS HEREBY ORDERED thatthe election held on October 20, 1948,.among the employees of U. S. Rubber Co. (Scottsville Plant), Scotts-ville, Virginia, be, and it herebyis, set aside.HEARING OFFICER'S REPORT ON OBJECTIONS TO ELECTIONHarold G. Biermann, Esq.,for the Board.Frank A. Constanzy,Esq., andLegare Davis, Esq.,of Atlanta, Ga., for theCompany.William DuChessi,of Lynchburg, Va., for the Union.Upon a petition duly filed, the Board on July 20, 1948, issued its Decision andDirection of Elections' in which it directed separate elections to be conductedamong the Company's production and maintenance employees in Group I andits cafeteria employees in Group II.Appearing on the ballots of each of therespective voting groups were Textile Workers Union of America, CIO (here-inafter referred to as the Petitioner) and United Textile Workers Union, AFL(hereinafter referred to as the Intervenor).'On August 13, 1948, an electionwas conducted under the direction and supervision of the Regional Director forthe Fifth Region (Baltimore, Maryland).The results of the election in Group Iwere inclusive' .and "no union" was the unanimous choice of Group II. There-after, on August 19, 1948, the Intervenor duly filed Objections to Conduct Af-fecting the Results of Election and on August 18, 1948, the Company filed a mo-tion requesting the Regional Director, in the event of a run-off election, to permitcafeteria employees, Group II, to vote on a parity with the production andmaintenance employees, Group I. -On September 1, 1948, the Regional Directorserved on the parties his Report and Recommendations on Objections .and Motionas to Conduct of Run-Off, and on September 28, 1948, the Board issued its Sup-plemental Decision and Order denying the Company's motion and remanding thecase to the Regional Director for the purpose of conducting a run-off electionto resolve the question concerning representation in Group I.Pursuant to the Board's Supplemental Decision and Order and Sections 203.61and 203.62 of the Board's Rules and Regulations, the Regional Director on October20, 1948, conducted a run-off among the employees in Group I, the Petitioner and"No Union" appearing on the ballot. On the same day a Tally of Ballots wasserved on the parties by the Regional Director.The Tally reveals that of ^ approximately 235 eligible voters, 232 cast ballots,of which 100 voted for the Petitioner, 122 voted against the Petitioner and 10ballots were challenged.On October 22, 1948, the Petitioner filed Objections tothe Conduct of the Run-Off Election, requesting that the election be set asideon the grounds:1.That the Company unfairly influenced the election by(a) stopping the mill on each shift and ordering all employees to a centralpoint and forcing them to listen to antiunion speeches in which outright178 N. L.R. B. 532.2The Intervenor and the Company had had contractual relations from December 1945until December 1947.8Of the approximately 233 eligible voters, 104 voted for the Petitioner, 29 voted for theIntervenor, 100 voted against the participating labor organizations, and 3 ballots werechallenged. U. S. RUBBER CO.7falsehoods and inflammatory statements were made, with the entire officeforce and supervisory staff being held in the plant during their off hours toprovide applause for the speaker;(b) sending all employees a letter, through the Lions Club of Scottsville,of which the Plant Manager is Vice-President,which denounced the C. I. 0.,intimated that the plant would close if the C. I. 0. were voted in, and accusedT.W. U.A. of being a Communistic organization and advocating racialequality ;(c)making promises of special benefits for those who opposed the C. I. 0.and telling others that the plant would be moved away if the C. I. 0. werevoted in.2.The Office Manager's wife sat in a glass half-enclosed office within 20feet of the voting booths throughout the voting period.3.Esther J. King, the Company's election observer,is a supervisor, withpower to hire and fire.4.At least one of the cafeteria workers, who was excluded from the unit,secured a ballot, marked it and placed it in the ballot box.On January 27, 1949, the Regional Director, following investigation, duly servedon the parties his Report on Objections in which he recommended that Objections1 (a) and (b), and 2, 3, and 4 be overruled for lack of merit. The Regional Di-rector further was of the opinion that Objection 1 (c) raised substantial andmaterial issues with respect to conduct affecting the results of the election andrecommended that the Board direct a hearing thereon.No exceptions havingbeen filed to the Regional Director's Report, the Board on February 16, 1949,issued an Order Directing Hearing on Objections and Remanding Case to RegionalDirector4 for the purpose of conducting a hearing on the issues raised withrespect to the preelection conduct on the part of the Company as set forth inObjection 1 (c).Pursuant to notice a hearing was held on May 17, 1949, atCharlottesville, Virginia, before the undersigned Hearing Officer,' at which theBoard, the Company, and the Petitioner appeared and participated.At the out-set of the hearing the Company moved to dismiss the proceedings on the grounds ;(1) that the appearance and participation of counsel for the Board constituteda violation of the Amended Act and the Administrative Procedures Act; e (2)that while the proceeding purported to be under Section 9 of the Amended Act,it had all the aspects of a proceeding under Section 10 thereof without, however,a charge having been filed, and, therefore, the procedure was improper; (3)that the Board's Order directing the Hearing Officer to make findings of fact andrecommendations was contrary to Section 9 (c) (1) of the Amended Act andwas tantamount to an amendment of its Rules and Regulations without publicnotice and hearing as required by the Administrative Procedures Act.At theclose of the hearing, the Company renewed the above motion and, further, movedto dismiss for the reason that the objector had failed to carry forth the burdenof establishing conduct which affected the results of the run-off election.Thesemotions were referred to the Board for appropriate disposition inasmuch as theHearing Officer has no power to rule thereon. None of the parties filed briefs afterthe close of the hearing.Upon the entire record in the case and from his obser-ation of witnesses, the undersigned makes the following :4As amended by Order Correcting Order Directing Hearing on Objections and RemandingCase to Regional Director,dated April 22, 1949.bBY its Order Amending Order Directing Hearing on Objections,dated May 13, 1949,the Board orderedtheHearingOfficer to prepare and serve upon the parties a report.containing findings of fact and recommendations to the Board.6Public Law 404, 79th Congress,Chapter 324,2nd session. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTThe pre-elect ion conduct of the Company °.As noted above, the initial election was conducted on August 13, 1948, pur-suant to a Decision and Direction of Election of the Board. Thereafter, theBoard remanded the case to the Regional Director for the conduct of a run-offelection in Group I, the results of the first election in that unit having been in-conclusive.Accordingly, the run-off was duly scheduled for and conducted on.October 20, 1948, with the Petitioner and "No Union" on the ballot. Of the 232.votes cast, the Petitioner received 100 and "No Union" received 122. Subsequently,the Board directed the instant proceeding for the purpose of establishing thefacto relative to paragraph 1 (c) of the Petitioner's duly filed objections.Louis E. Penland, an employee of the Company engaged principally in theoverhauling of weaving machines, testified that one day between the first and.second elections he met Production Foreman H. C. Craft near the entranceto the company cafeteria where they engaged in a conversation,' during whichCraft allegedly stated that Penland enjoyed a good reputation in the com-munity and the mill ; asked Penland if he would "help get the Union ° in there,and if they wanted to strike, what my friends would think of it." Penland.states he replied, ". . . at the time I thought it would benefit me." Craftthereupon told him he (Craft) thought Penland was wrong and the conversa-tion switched off to another subject.After a few minutes, some reference wasmade to the Company's Dan River Mill or Winnsboro Mill, Penland was notsure which, and according to Penland, Craft stated, "Down there they took.their lunch hour on their own time, and the operators ate when they were operat-ing the shift . . . you know, we could take your lunch hour away from you here."Craft readily admitted that he questioned Penland concerning his standingin the community should "the union" get in the plant, but did not recall anyquestion of strikes being raised.Craft, moreover, declared that the only ref-erence to the lunch hour related to the Company's Winnsboro, South Carolina,plant, and that to the best of his recollection he stated to Penland, "I told himthat when I was a machine operator.in the Winnsboro plant I ate my lunchwhile watching my machine.We didn't have a cafeteria."Craft denied, how-ever, that there was any connection between the subject of lunch periods andthe election and thus that he threatened that if the Petitioner should win theelection, the employees' lunch period could be taken away from them 1°Both Penland and Craft testified that their conversation lasted for approx-imately 15 minutes, and they apparently agree that between the question relat-ing to Penland's status in the community and the subject of the lunch periods4No mention is hereinafter made concerning the testimony of Louis America, a witnesscalled by the Board, inasmuch as the undersigned does not consider that his testimonycan be construed as supporting Objection 1 (c).8While neither Penland nor Craft was able to establish a date for this meeting, whichwas not apparently an uncommon occurrence, they both agreed it took place at approxi-mately 11 : 30 a. m. as Penland was on his way to lunch. Craft obviously could notrecallwhether the event occurred before or after the first election,but was willing toaccept Penland's statement that it occurred between August 13 and October 20, 1948.The undersigned, accordingly, so finds.°Penland and Craft agreed that only the vague designation "the union"was used in theconversation.10Craft testified that at the time of the October 20 election the machine operators atthe Winnsboro plant continued to eat their lunch while on the job and that the plant hadbeen under union contract for several years. U. S. RUBBER CO.9other topics were discussed.Also, according to Craft, he had on another occa-sion,whether before or after the election he could not recollect, admonishedPenland for exceeding the period allotted him for lunch.The undersigned credits Craft's denial that in his conversation with Penlandhe connected the lack of lunch periods for machine operators at the Company'sWinnsboro plant with the possibility of a similar result at the Scottsville plant,should the Petitioner win the October 20 election. Indeed, Craft was impressivelycandid in the manner in which he conducted himself under examination.Accord-ingly, the undersigned finds that Craft did ask Penland how the advent of "theUnion" would affect his standing in the community and, according to the unde-nied testimony of Penland,that Craft asked him if he "would help get theUnion in there."The undersigned also finds, however,that Craft did not statethat the Company could take away the lunch period at the Scottsville plant,should the Petitioner, or "the Union," win the October 20, 1948, election.Simon F. Breedon,a trail machine operator at the Company'sScottsvilleplant, testified that about a week or 10 days prior to the run-off election, DonaldCarroll, Plant Manager, went to his house to buy eggs"While he was waitingin the house for Breedon's wife to pack them, Carroll, according of Breedon,asked the latter,"Mr. Breedon,don't you think you would be better withouta union than with one?" Breedon assertedly replied that he did not "care adamn how it goes. I'm ready to quit." Thereupon Carroll stated,"Well, ifthe CIO wins,we'll have to shut her down." James S. Breedon,son of SimonBreedon, was called by the Board to corroborate the elder Breedon 32He testi-fied that Carroll asked his father what he thought about the Union, to whichthe elder Breedon replied, "Well, I think it would be a pretty good idea, don'tyou?"Carroll stated, "No, if they come in there, we are going to have to shutdown.We haven't got the money to pay for the wages." Young Breedon testi-fied that the above conversation took place in the living room of his father'shouse.Thereafter, lie asserted, Carroll, his father and mother and he himselfwent out on the porch, where in thepresenceof his father and mother, Carrollsaid that should the CIO win the election, the employees would make less moneybecause of strikes.Young Breedon further testified that just before Carrollleft the house he reiterated his previous statement to the elder Breedon that"if it comes in there, we are going to have to shut it down,because we ain't gotthe money to pay it." 11Carroll admitted that he had gone to the Breedon home a week or 10 days priorto the run-off election to purchase eggs and that he had had a conversation on theporch with the elder Breedon and his son.However, Carroll's version as to whattranspired differs from the Breedons'.According to Carroll, the conversation hehad was primarily with the younger Breedon. The latter, according to Carroll'sdirect examination, told him he had a carpentering job in Charlottesville and wasat the time out on strike.Upon being informed of this, Carroll allegedly said,"We are having an election down at the plant soon, and if the C. I. 0. should bevoted in, I hope that that doesn't happen to our plant, meaning that they go outon strike."Carroll denied that he made any threat to close the plant down,11Carroll corroborated Breedon's testimony that the former had regularly purchasedeggs from Mrs. Breedon for approximately 2 years.12Young Breedon had been an employee of the Scottsville plant for a short period in1945,but at the time of the elections and during the hearing was employed elsewhere.13Accordingto young Breedon the porch of his father's house is about 6 feet wide inconstruction,but flower boxes oneitherend narrow the dimensionsso that hisfather whowas standing near by must have been within hearing distance of Carroll. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould the Petitioner win the election, or that he addressed any inquiries as to theelder Breedon's views relative to the success of the C. I. O. in the pending run-offelection.There is some reason to doubt that the incident happened before the run-offelection and not before the elections of August 16. The elder Breedon's testimonyis conspicuous in its absence of any reference to the presence of his son duringhis version of the conversation with Carroll.Moreover, the Younger Breedonon direct examination quite definitely testified that he moved from his father'shouse in July 1948.Yet subsequently in his direct testimony in answer to aquestion as to whether he was visiting his father at the time of Carroll's missionto purchase eggs, young Breedon declared that he was still living with his father.While such doubts exist, they would appear to be dissipated by Carroll himselfwho very definitely recalled that his visit with the Breedons was a week or 10days prior to the run-off election and that the discussion did relate to the status ofyoung Breedon's job at that time, although their versions differ as to content. Inthis state of the record it is reasonable to infer, and the undersigned so finds, thatyoung Breedon was mistaken when he testified that he was living with his parents.The undersigned further finds that the elder Breedon, who was not inclined tovolunteer information, simply did not note the presence of his son for the simplereason that he was only asked to testify concerning what took place between himand Carroll.19The undersigned is persuaded from the record as a whole and from his obser-vation of the Breedons on the one hand and Carroll on the other that the Breed-ons' versions of the events which transpired at the elder Breedon's house con-stitute substantially accurate representations of what occurred.The accountgiven by the Breedons is mutually corroborative. The Breedons, obviously lack-ing in education, and attendant advantages, impressed the undersigned with theforthright manner in which they conducted themselves under oath. On the otherhand Carroll particularly by his propensity to quibble when under cross examina-tion by counsel for the Board, unfavorably impressed the undersigned.Underall the circumstances, therefore, the undersigned finds that approximately 10days before the run-off election Carroll told the elder Breedon in the living roomof the Breedon home that the plant would have to be shut down, should thePetitioner win the pending election, and that he stated substantially the sameconclusion to the younger Breedon, on the porch in the presence of his father,stating that the Company would not be able to pay the wages it considered theC. I. O. would demand.ConclusionsHaving found that Craft questioned Penland concerning his intended activitieson behalf of the Petitioner and that Carroll stated to the Breedons that the plantwould be closed down, should the Petitioner win the run-off election, the under-signed finds that the Company thereby interfered with certain of its employees'rights as guaranteed under Section 7 of the Act.There remains for considera-tion, therefore, the question as to whether, on the basis of the facts found, therun-off election in Group I should be set aside and a new election ordered.Theundersigned is of the opinion that a new election should not be ordered, andrecommends that the Board so find.The coercive statements were nothing morethan isolated instances made to, and in the presence of, two employees who14This would be consistent with the testimony of the younger Breedon that Carroll andhis father did their conversing in the living room and he had no conversation with Carrolluntil they went out onto the porch. U. S. RUBBER CO.11admittedly were not active on the Petitioner's behalf between the elections ofAugust 16 and the run-off election " and only the statements attributed to Carrollwere made in the presence of third parties, who, however, were not employees ofthe Scottsville plant.Moreover, the results of the run-off election, as contrastedto the August 16 election in Group I, reveal that the Petitioner received only fourless votes, while "No Union" received 122, although in the first election "NoUnion" received 100 and the Intervenor 29.Also, in the first election there wereapproximately 233 valid votes counted as against 222 in the run-off.Thus, thesefacts would seem clearly to indicate that the Petitioner virtually maintained itsstatus quoat the October 20 election, whereas "No Union" appears to have fallenheir to the great majority of votes originally cast for the Intervenor.RecommendationsI am, therefore, of the opinion that the coercive instances found did not mate-rially, if at all, affect the results of the run-off election of October 20, 1949, so asto warrant its being set aside, and it is recommended that the Board so find.Dated at Baltimore, Maryland, this 26th day of July 1949.CHABLEs B. SLAUaaTfm,HearingDicer.15 In addition to the elder Breedon's declaration that he was not active in favor of thePetitioner, Penland testified that prior to the first elections he talked to fellow employees instown and going to and from work, but that he did not campaign on behalf of the,Petitioner prior to the second election.